Citation Nr: 0813941	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, claimed as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1968.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for squamous cell carcinoma. 

In August 2007, the veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


VA is obliged to provide an examination with regard to a 
service connection claim when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran served in Vietnam from August 1964 to June 1968.  
Accordingly, he is presumed to have been exposed to 
herbicides during such service.  38 U.S.C.A. § 1116 (West 
2002).

Taking account of the available evidence and National Academy 
of Sciences' analysis, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and skin cancer outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist. 68 Fed. Reg. 27,630, 27,638-9 
(May 20, 2003).  The Secretary also noted, however, that some 
studies suggested a possible link between herbicide exposure 
and skin cancer, albeit that the studies were inadequate.

The veteran could still establish service connection for this 
condition with competent evidence that it was incurred in 
service, was present during other presumptive periods, or by 
submitting medical or scientific evidence that it was in fact 
due to herbicide exposure during service.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

There is evidence that the veteran's squamous cell carcinoma 
is may be related to herbicide exposure during service such 
that he is entitled to service connection for this disability 
on a direct service incurrence basis.

In a September 2006 letter the veteran's treating physician, 
John J. Jameson, reported that while he was "not an expert 
on Agent Orange" he believed "it is possible that [the 
veteran's] left tonsil cancer may have occurred as a result 
of this exposure."  

Given the physicians reported lack of expertise and equivocal 
opinion, an examination is needed to obtain a competent 
medical opinion as to whether the claimed squamous cell 
carcinoma is related to herbicide exposure in service.

Accordingly, the appeal is REMANED for the following:

1.  Afford the veteran an examination by 
a physician with sufficient expertise to 
determine whether the veteran's squamous 
cell carcinoma is related to in-service 
herbicide exposure.  The examiner should 
review the claims folder and acknowledge 
such review in the examination report or 
in an addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the squamous cell carcinoma of 
the left tonsil is a result of exposure 
to herbicides in service.  The examiner 
should provide a rationale for this 
opinion.

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




